
	

113 HR 4462 IH: Housing Financial Literacy Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4462
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mrs. Beatty (for herself, Mr. Stivers, Mr. Hinojosa, Ms. Waters, Mrs. Carolyn B. Maloney of New York, Mr. Clay, Mr. Meeks, Mr. Rangel, Ms. Fudge, Mr. Gutiérrez, Ms. Linda T. Sánchez of California, Mr. Cárdenas, Ms. Sewell of Alabama, Mr. Connolly, Mr. Heck of Washington, Mr. Swalwell of California, Ms. Lee of California, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Ms. Edwards, Mr. Ryan of Ohio, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of Housing and Urban Development to discount FHA single-family mortgage
			 insurance premium payments for first-time homebuyers who complete a
			 financial literacy housing counseling program.
	
	
		1.Short titleThis Act may be cited as the Housing Financial Literacy Act of 2014.
		2.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial
			 literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C.
			 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the
			 first sentence of this subparagraph.
		
